                                                                                         Exhibit
10.4

 
IMMUNOGEN, INC.
2004 NON-EMPLOYEE DIRECTOR COMPENSATION
AND DEFERRED SHARE UNIT PLAN
(as amended on September 5, 2006)
 


 
WHEREAS, ImmunoGen, Inc. (the “Company”) has previously established plans or
arrangements pursuant to which Non-Employee Directors of the Company have been
compensated for their services as directors of the Company;
 
WHEREAS, the Board of Directors of ImmunoGen, Inc. (the “Board”) wishes to align
director compensation more directly with the shareholders' interest;
 
WHEREAS, the Board has determined that it is in the interest of the shareholders
to establish a new compensation package that will provide for payment and future
annual accruals to the Non-Employee Directors;
 
WHEREAS, the Board has determined that it is in the interest of shareholders to
allow Non-Employee Directors to defer their fees into an account hereunder;
 
WHEREAS, the Board has determined the terms and conditions of the ImmunoGen,
Inc. 2004 Non-Employee Director Compensation and Deferred Share Unit Plan (the
“Plan”) and wishes to formally establish the Plan effective July 1, 2004;
 
WHEREAS, on September 5, 2006 the Board has determined to make changes to
certain of the terms and conditions of the Plan;
 
NOW, THEREFORE, the Company through this instrument establishes the ImmunoGen,
Inc. 2004 Non-Employee Director Compensation and Deferred Share Unit Plan, as
amended, as follows:
 
 
Section 1
Interpretation

 
1.1
Purposes

 
The purposes of the Plan are:
 

 
(a)
to compensate Non-Employee Directors for their services to the Company;

 

 
(b)
to facilitate holdings of Deferred Share Units by the Company’s Non-Employee
Directors and thereby align their interests more closely with those of the
Company’s shareholders; and

 

 
(c)
to provide a financial incentive that will help the Company to attract and
retain highly qualified individuals to serve as Non-Employee Directors of the
Company.

 
1.2
Definitions

 
Wherever used in the Plan, unless otherwise defined, the following terms shall
have the meanings set forth below:
 

 




--------------------------------------------------------------------------------



(a) “Affiliate” means a subsidiary, division or affiliate of the Company, as
determined in accordance with Section 414(b), (c) or (m) of the Code;
 

 
(b)
“Annual Deferred Share Unit Retainer” has the meaning set forth in Section 3.1;

 

 
(c)
“Annual Director Fees” has the meaning set forth in Section 3.2;

 

 
(d)
“Beneficiary” has the meaning set forth in Section 2.5;

 

 
(e)
“Board” or“Board of Directors” means those individuals who serve from time to
time as the Board of Directors of the Company;

 

 
(f)
“Code” means the United States Internal Revenue Code of 1986, as amended;

 

 
(g)
“Commencement Date” has the meaning set forth in Section 1.3;

 

 
(h)
“Committee” means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan, initially the Compensation Committee of the Board;

 

 
(i)
“Common Stock” means shares of the Company’s common stock, $.01 par value per
share;

 

 
(j)
“Company” means ImmunoGen, Inc., a Massachusetts corporation;

 

 
(k)
“Deferred Share Unit” means a unit credited by the Company to a Non-Employee
Director by way of a bookkeeping entry in the books of the Company, the value of
which at any particular date shall be the Fair Market Value at that date;

 

 
(l)
“DSU Account” has the meaning set forth in Section 2.2;

 

 
(m)
“Effective Date” has the meaning set forth in Section 1.3;

 

 
(n)
“Election Form” means a document substantially in the form attached as Schedule
“A” hereto, as such form may be amended or revised from time to time;

 

 
(o)
“Fair Market Value” means:

 
(1) If the Common Stock is listed on a national securities exchange or traded in
the over-the-counter market and sales prices are regularly reported for the
Common Stock, the closing or last price of the Common Stock on the Composite
Tape or other comparable reporting system for the trading day on the applicable
date which is the date of grant, and if such applicable date is not a trading
day, the last market trading day prior to such date;
 
(2) If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date which is the date of grant, and if such applicable
date is not a trading day, the last market trading day prior to such date; and

 




--------------------------------------------------------------------------------





    (3)If the Common Stock is neither listed on a national securities exchange
nor traded in the over-the-counter market, such value as the Committee, in good
faith, shall determine with respect to any particular date;
 

 
(p)
“First Year” means the first 12 month period during which an individual first
serves as a Non-Employee Director of the Company commencing after the
Commencement Date of the Plan. Only individuals elected to serve on the Board
who are within their first twelve months of service on or after the Commencement
Date shall be eligible for First Year credits to their DSU Account under this
Plan;

 

 
(q)
“Fiscal Year” means the twelve month period beginning on July 1 and ending on
June 30 of any year;

 

 
(r)
“Lead Director” means a Non-Employee Director appointed by the Board to such
position;

 

 
(s)
“Lead Director Fees” has the meaning set forth in Section 3.2;

 

 
(t)
“Non-Employee Director” means a member of the Board of Directors who is not an
employee of the Company or any Affiliate of the Company;

 

 
(u)
“Plan” means this ImmunoGen, Inc. 2004 Non-Employee Director Compensation and
Deferred Share Unit Plan, as amended and restated from time to time;

 

 
(v)
“Plan Year” means the twelve month period beginning on July 1 and ending on June
30 of any year;

 

 
(w)
“Quarter” means a fiscal quarter of the Company which, until changed by the
Company, shall be the three-month periods ending September 30, December 31,
March 31 and June 30 in any calendar year;

 

 
(x)
“Redemption Amount” has the meaning set forth in Section 4.1;

 

 
(y)
“Redemption Date” has the meaning set forth in Section 4.1;

 

 
(z)
“Second Year” means that Plan Year, or portion thereof, commencing upon the
first anniversary of appointment of a Non-Employee Director and ending on the
last day of the Plan Year in which such anniversary occurs. Only individuals
eligible to receive First Year credits to their DSU Account under this Plan
shall be eligible to receive Second Year credits to their DSU Account under this
Plan provided however, that any individual who first became a Non-Employee
Director in 2004, shall be entitled to receive Second Year credits even if First
Year credits were not received;

 

 
(aa)
“Termination Date” means, with respect to a Non-Employee Director, the date upon
which such Non-Employee Director ceases to be a member of the Board for any
reason whatsoever, including death or disability; and

 

 




--------------------------------------------------------------------------------




 
(bb)
“Termination Value” means the Fair Market Value of the Common Stock on the
Termination Date.

 
1.3 Commencement Date and Effective Date 
 
The Plan was initially adopted effective as of July 1, 2004 (the “Commencement
Date”). The Plan, as amended, shall be effective on November 15, 2006 (the
“Effective Date”).
 
1.4 Eligibility
 
Each Non-Employee Director shall be eligible to participate in the Plan.
 
1.5 Construction
 
All references in the Plan to the masculine shall also include the feminine and
all references to the singular shall also include the plural and vice versa, as
the context shall require. If any provision of the Plan is determined to be
illegal or invalid for any reason, in whole or in part, such illegality or
invalidity shall not affect the remaining parts of the Plan and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included. Headings wherever used herein are for reference purposes only and do
not limit or extend the meaning of the provisions contained herein. A reference
to a “Section” means a section of the Plan, unless expressly stated otherwise.
 
1.6 Governing Law
 
The Plan shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.
 
 
Section 2
Administration of the Plan

 
2.1 Administration
 
The Committee shall have complete discretionary authority and power to (i)
construe, interpret and administer the Plan and any agreement or instrument
entered into under the Plan, (ii) establish, amend and rescind any rules and
regulations relating to the Plan, (iii) make any other determinations that the
Committee deems necessary or desirable for the administration of the Plan,
including without limitation decisions regarding eligibility to participate and
the amount and value of any payment, and (iv) delegate to other persons any
duties and responsibilities relating to the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency or ambiguity in the Plan in the manner and to the extent the
Committee deems, in its sole and absolute discretion, necessary or desirable. No
member of the Committee shall be liable for any action or determination made in
good faith. Any decision of the Committee with respect to the administration and
interpretation of the Plan shall be binding and conclusive for all purposes and
on all persons, including the Company, all Non-Employee Directors and any other
person claiming an entitlement or benefit through any Non-Employee Director. All
expenses of administration of the Plan shall be borne by the Company.
 
2.2 DSU Accounts
 
The Company shall maintain in its books and records an account for each
Non-Employee Director (a “DSU Account”) recording at all times the number of
Deferred Share Units credited to a Non-Employee Director. Upon payment in
satisfaction of Deferred Share Units credited to a Non-Employee
 

 




--------------------------------------------------------------------------------


 
Director in the manner described herein, such Deferred Share Units shall be
cancelled. After the end of each Quarter, the Company shall provide each
Non-Employee Director with a written statement showing the balance in such
Non-Employee Director’s DSU Account as at the end of the applicable Quarter.
 
2.3 Credit for Dividends on Deferred Share Units
 
When and if cash dividends are paid on the Common Stock of the Company, a
Non-Employee Director’s DSU Account shall be credited with dividend equivalents
in the form of additional Deferred Share Units. Such dividend equivalents shall
be credited on the dividend payment date and shall be computed by dividing (a)
the amount obtained by multiplying the amount of the dividend declared and paid
per share of Common Stock by the number of Deferred Share Units credited to the
Non-Employee Director’s DSU Account on the record date for the payment of such
dividend, by (b) the Fair Market Value of the Common Stock on the dividend
payment date for such dividend, with fractions of Deferred Share Units so
credited computed to four decimal points rounded down.
 
2.4 Share Adjustments and Reorganizations
 
If (a) there is any stock split, stock consolidation, reclassification,
recapitalization or similar event affecting the Common Stock, (b) the Common
Stock is exchanged in connection with a reorganization, including any merger,
amalgamation, consolidation of the Company or similar event, or a sale by the
Company of all or substantially all of its assets, for a different number or
class of shares or other securities of the Company or for shares or other
securities of any other Company, (c) new, different or additional shares or
other securities of the Company or of another company are received by holders of
the Common Stock, or (d) any distribution is made to the holders of Common Stock
(other than a cash dividend), then the Committee shall make such adjustments to
the Deferred Share Units credited to the Non-Employee Directors under the Plan
as the Committee deems appropriate in its sole discretion. Except as provided
above, the issuance by the Company of any shares of the Company, or any rights,
warrants, options or other securities convertible into or exchangeable for any
shares of the Company, shall not affect the number of Deferred Share Units
credited pursuant to the terms of the Plan.
 
2.5 Designation of Beneficiary
 
Upon his election or appointment to the Board, subject to applicable law, each
Non-Employee Director shall designate an individual as his beneficiary to
receive any benefits that are payable under the Plan upon the death of such
Non-Employee Director (the “Beneficiary”). The Non-Employee Director may,
subject to applicable laws, change his Beneficiary at any time or from time to
time. Where no Beneficiary has been validly designated by the Non-Employee
Director, or the Beneficiary does not survive the Non-Employee Director, the
Non-Employee Director’s legal representative shall be his Beneficiary. In the
event of a Non-Employee Director’s death, the Beneficiary shall be entitled to
exercise the rights of, and receive the benefits payable to, the Non-Employee
Director under Section 5.
 
 
Section 3
Compensation

 
3.1 Annual Deferred Share Unit Retainers
 
(a) Subject to the other provisions of this Plan, for each Plan Year beginning
with the Commencement Date, each Non-Employee Director shall have credited to
his DSU Account as of the first day his participation in the Plan commences
during a Plan Year an amount determined in accordance with this Section 3.1(a)
as an Annual Deferred Share Unit Retainer for his services to the Board. Any
 

 




--------------------------------------------------------------------------------


 
fractional Deferred Share Unit shall be calculated to four decimal points
rounded down. All amounts credited may be subject to such conditions as may be
imposed by the Committee at the time it is credited. From the Commencement Date
until the Effective Date, the following shall be credited for Non-Employee
Directors as an Annual Deferred Share Unit Retainer:
 
(i) For the First Year there shall be credited for each new Non-Employee
Director Deferred Share Units to his DSU Account. The dollar value of such
Deferred Share Units will be established from time to time by the Committee.
 
(ii) For the Second Year there shall be credited for each new Non-Employee
Director who received a First Year credit in accordance with the foregoing
Deferred Share Units to his DSU Account, which amount shall be pro rated based
upon the number of whole months remaining between the beginning of the Second
Year and the end of the Plan Year in which such Second Year falls. The dollar
value of such Deferred Share Units will be established from time to time by the
Committee.
 
(iii) For existing directors, during each Plan Year, there shall be credited
Deferred Share Units to their respective DSU Accounts. The dollar value of such
Deferred Share Units will be established from time to time by the Committee.
Unless otherwise provided by the Committee, the Annual Deferred Share Unit
Retainer credited herein shall be pro rated to reflect the actual number of
whole months that the Non-Employee Director has served on the Board during the
Plan Year in which such amount is credited.
 
(iv) Non-Employee Directors shall receive an Annual Deferred Share Unit Retainer
for any Plan Year only under one of either (i), (ii) or (iii) above; that is, a
Non-Employee Director receiving credits under (i) above during a Plan Year shall
not be eligible for credits during that Plan Year under either (ii) or (iii)
above.
 
(v) All amounts credited as an Annual Deferred Share Unit Retainer in (i) (ii)
or (iii) shall vest ratably in monthly increments at the end of each month after
the amount is credited to the DSU Account. Any Non-Employee Director who ceases
to be a member of the Board for any reason during a Plan Year shall forfeit any
amount credited to the DSU Account that is not, as of the date of such
Termination Date, vested in accordance with the terms herein.
 
(b) Subject to the other provisions of this Plan, beginning with the Effective
Date, each Non-Employee Director shall have credited to his DSU Account an
amount determined in accordance with this Section 3.1(b) as an Annual Deferred
Share Unit Retainer for his services to the Board. Any fractional Deferred Share
Unit shall be calculated to four decimal points rounded down. All amounts
credited may be subject to such conditions as may be imposed by the Committee at
the time it is credited. As of the Effective Date, the following shall be
credited for Non-Employee Directors as an Annual Deferred Share Unit Retainer:
 
(i) For each Non-Employee Director who was credited Deferred Share Units on July
1, 2006 and is a Non-Employee Director on the Effective Date, there shall be
credited additional Deferred Share Units to his DSU Account on the Effective
Date. The dollar value of such Deferred Share Units shall be $17,500. Each such
Non-Employee Director shall be credited additional Deferred Share Units to his
DSU Account on the earlier of November 20 of such year or the date of each
annual meeting of stockholders occurring after the Effective Date. The dollar
value of such Deferred Share Units shall be $30,000 or such other amount as may
be determined by the Committee from time to time (the “Continuing Retainer”).
 

 




--------------------------------------------------------------------------------



(ii) For each Non-Employee Director who becomes a Non-Employee Director for the
first time on or after November 14, 2006, there shall be credited Deferred Share
Units to his DSU Account on the later of the Effective Date or the date the
Non-Employee Director is first appointed or elected to the Board. The dollar
value of such Deferred Share Units shall be $65,000 or such other amount as may
be determined by the Committee from time to time (the “Initial Retainer”). On
the date that is one year from the date of the payment of the Initial Retainer,
each such Non-Employee Director who continues to be a Non-Employee Director
shall be credited additional Non-Employee Director Deferred Share Units to his
DSU account. The amount to be credited shall be the Continuing Retainer pro
rated based upon the number of whole months remaining between the date of
payment and the last day of the following October. From and after that date each
such Non-Employee Director shall be credited additional Deferred Share Units to
his DSU Account on the earlier of November 20 of such year or the date of each
annual meeting of stockholders. The dollar value of such Deferred Share Units
shall be the Continuing Retainer.
 
(iii) All amounts credited as an Annual Deferred Share Unit Retainer in (i) and
(ii) above shall vest ratably over a three year period in quarterly increments
at the end of each quarter after the amount is credited to the DSU Account. Any
Non-Employee Director who ceases to be a member of the Board for any reason
shall forfeit any amount credited to the DSU Account that is not, as of the date
of such Termination Date, vested in accordance with the terms herein.
 
3.2 Annual Director Fees and Lead Director Fees
 
Each Non-Employee Director shall be paid $25,000 per year, or such other amount
as may be determined by the Committee from time to time, for attendance at
meetings for each Fiscal Year (prorated for any partial Fiscal Year). The Lead
Director shall be paid an additional $40,000 per year, or such other amount as
may be determined by the Committee from time to time, for the services he
performs to fulfill the duties of Lead Director. From and after the Effective
Date, each Non-Employee Director shall be paid $35,000 per year, or such other
amount as may be determined by the Committee from time to time, for attendance
at meetings for each Fiscal Year (prorated for any partial Fiscal Year) and the
Lead Director shall be paid an additional $30,000 per year, or such other amount
as may be determined by the Committee from time to time, for the services he
performs to fulfill the duties of Lead Director. In addition, commencing on the
Effective Date, chairpersons of the Audit, Compensation, and Nominating and
Governance Committees shall be paid $15,000, $9,000 and $9,000 per year,
respectively, and each member of the Audit, Compensation, and Nominating and
Governance Committee, other than the chairpersons, shall be paid $8,000, $5,000
and $5,000 per year, respectively, or such other amount as may be determined by
the Committee from time to time, for attendance at committee meetings for each
Fiscal Year (prorated for any partial Fiscal Year). One-fourth of such payments
shall be made to each Non-Employee Director and the Lead Director quarterly for
each quarter in which he remains a Non-Employee Director, in arrears. In
addition, each Non-Employee Director shall be compensated for their reasonable
expenses incurred for attending meetings and otherwise acting on the Company’s
behalf. Each Non-Employee Director shall have the right to elect to defer any
part or all of the Annual Director Fees and Lead Director Fees described herein
in the form of Deferred Share Units in an amount equal to the Fair Market Value
of Deferred Share Units equal to the amount of cash deferred. Such Deferred
Share Units shall be fully vested upon being credited to the individual’s DSU
Account and the Non-Employee Director’s entitlement to the redemption of such
Deferred Share Units shall be governed by the terms of this Plan.
 

 




--------------------------------------------------------------------------------



3.3 Timing of Election
 
Each Non-Employee Director shall, if he chooses to defer Annual Director Fees in
accordance with Section 3.2 above, within 30 days following either the
Commencement Date, or his first election or appointment to the Board, if later,
in respect of amounts payable during the remainder of such calendar year, and
thereafter by December 31 in respect of amounts payable on or after January 1 of
the next calendar year, complete, sign and deliver an Election Form to the
Treasurer of the Company indicating his election for the following calendar
year. If no timely election has been made, then the individual shall be deemed
to have elected to receive his Annual Director Fees in cash. Notwithstanding the
foregoing, an election (or non-election) made pursuant to this Section 3.3 shall
remain in effect for subsequent calendar years until it is changed by the
completion, signature and delivery to the Treasurer of the Company of a new
Election Form, in accordance with the terms of the Plan.
 
 
Section 4
Redemption of DSUs

 
4.1 Redemption Process
 
Upon any termination of a Non-Employee Director, the Company shall redeem all
fully vested Deferred Share Units credited to the DSU Account of such
Non-Employee Director. The Company shall pay the relevant Non-Employee Director
within five business days of the Termination Date (the “Redemption Date”) the
amount (the “Redemption Amount”) which shall be obtained by multiplying (a) the
number of Deferred Share Units to be redeemed by (b) the Termination Value, less
any applicable withholding or similar taxes, and shall be fully discharged in so
doing and such Deferred Share Units shall, as provided for in Section 2.2, be
cancelled. The Redemption Amount shall be paid by check; provided, however if
the Company’s proposed 2006 Employee, Director and Consultant Equity Plan (the
“Stock Plan”) is approved by the Company’s stockholders and the termination is
after the Effective Date then the Redemption Amount shall be paid in shares of
Common Stock of the Company pursuant to the Company’s Stock Plan.
 
 
Section 5
General

 
5.1 Unfunded Plan
 
The Plan is designed to be an unfunded arrangement. It is specifically
recognized by both the Company and any Non-Employee Director that this Plan is
only a general corporate commitment and that each Participant must rely upon the
general credit of the Company for the fulfillment of its obligations. Under all
circumstances the rights of participants in this Plan to any asset held by the
Company will be no greater than the rights expressed in this Plan. Nothing
contained in this Plan will constitute a guarantee by the Company that the
assets of the Company will be sufficient to pay any benefits under this Plan or
would place the participant in a secured position ahead of general creditors of
the Company. The Plan will not create any lien, claim, encumbrance, right, title
or other interest of any kind whatsoever in any participant in any asset held by
the Company. No specific assets of the Company have been or will be set aside,
or will in any way be transferred to any trust or will be pledged in any way for
the performance of the Company’s obligations under this Plan which would remove
those assets from being subject to the general creditors of the Company.

 




--------------------------------------------------------------------------------



5.2 Successors and Assigns
 
The Plan shall be binding on the Company and its successors and assigns and each
Non-Employee Director and his heirs and legal representatives and on any
receiver or trustee in bankruptcy or representative of creditors of the Company
or Non-Employee Director, as the case may be.
 
5.3 Amendment or Termination of the Plan
 
The Board may amend or terminate the Plan at any time as it deems necessary or
appropriate, but no such amendment or termination shall, without the consent of
the Non-Employee Director or unless required by law, adversely affect the rights
of a Non-Employee Director with respect to vested Deferred Share Units to which
the Non-Employee Director is then entitled under the Plan.
 
If the Board terminates the Plan, no additional Deferred Share Units will be
credited to the DSU Account of a Non-Employee Director after the effective date
of such termination, but previously credited Deferred Share Units shall remain
outstanding, be entitled to dividend equivalents as provided under the Plan, and
be paid in accordance with the terms and conditions of the Plan existing at the
time of termination. The Plan will finally terminate for all purposes when the
last remaining Non-Employee Director receives payment of all Deferred Share
Units which have been credited to his DSU Account.
 
5.4 Applicable Trading Policies
 
The Committee and each Non-Employee Director will ensure that all actions taken
and decisions made by the Committee or the Non-Employee Director, as the case
may be, pursuant to the Plan comply with all applicable laws, including
securities and income tax laws, and all applicable policies, guidelines or
similar requirements of the Company relating to conflicts of interest, business
and ethical conduct.
 
5.5 Limitations on Rights of Non-Employee Directors
 
(a) Except as specifically set out in the Plan, no Non-Employee Director or any
other person shall have any claim or right to any cash or other benefit in
respect of Deferred Share Units credited pursuant to the Plan.
 
(b) Any and all of the rights of the Non-Employee Directors respecting Deferred
Share Units or other benefits under the Plan shall not be transferable or
assignable other than by will or the laws of descent and distribution, nor shall
they be pledged, encumbered or charged, and any attempt to do so shall be void.
 
(c) Neither the Plan nor any award hereunder shall be construed as conferring
upon a Non-Employee Director a right to be retained as a member of the Board or
a claim or right to any future awards or other benefits under the Plan.
 
(d) Under no circumstances shall Deferred Share Units be considered Common Stock
of the Company nor shall they entitle any Non-Employee Director or other person
to exercise any voting rights or any other rights attaching to the ownership of
Common Stock, nor shall any Non-Employee Director or other person be considered
the owner of Common Stock by virtue of this Plan.
 
(e) Any liability of the Company to any Non-Employee Director with respect to
receipt of Deferred Share Units shall be based solely upon contractual
obligations created by the Plan. Neither the Committee nor the Board shall be
liable for any actions taken in accordance with the terms of the Plan.
 
5.6 Compliance with Law
 
The obligations of the Company with respect to the delivery of Deferred Share
Units pursuant to the terms of the Plan are subject to compliance with all
applicable laws and regulations. In connection with the Plan, each Non-Employee
Director shall comply with all applicable laws and regulations and shall furnish
the Company with any and all information and undertakings as may be required to
ensure compliance therewith.
 
5.7 Applicable Taxes and Deductions
 
The Company shall be authorized to deduct from any amount paid or credited
hereunder such taxes and other amounts as may be required by applicable law or
regulation in such manner as it determines appropriate.
 

--------------------------------------------------------------------------------




 

SCHEDULE A




IMMUNOGEN, INC.
2004 NON-EMPLOYEE DIRECTOR COMPENSATION
AND DEFERRED SHARE UNIT PLAN, as amended


 
CALENDAR YEAR 2007 INDIVIDUAL ELECTION FORM
 


The undersigned hereby confirms that I have read, and agree to abide by, the
terms of the ImmunoGen, Inc. 2004 Non-Employee Director Compensation and
Deferred Share Unit Plan, as amended (the “Plan”). I understand that I am
required to make annual elections in accordance with the terms of the Plan. In
accordance with those terms, I make the following elections with respect to any
compensation to be earned by me as a Non-Employee Director in calendar year
2007:


Annual Director Fee Election. I may elect to receive all of such compensation in
cash, Deferred Stock Units or a combination thereof.


Accordingly, I elect to receive my Annual Director Fees as follows:



 
1.
____ % in Cash




 
2.
____ % in Deferred Stock Units



100 % Total




I understand that by electing Deferred Stock Units as described in the Plan, I
have agreed to defer the payment of any proceeds from such Deferred Stock Units
until such time as my services as a Non-Employee Director of ImmunoGen, Inc. are
terminated and that the Deferred Stock Units shall remain part of the general
assets of ImmunoGen, Inc. until I receive payment of the same.



 
                           _________________________________
Print Name


                           _________________________________
Signature


 

--------------------------------------------------------------------------------

